                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GREGORY SMITH,

        Plaintiff,

         v.                                          Civ. No 1:15-cv-00161-ABJ

 DISTRICT OF COLUMBIA,

        Defendants.




          PLAINTIFF’S WRITTEN OPENING SUBMISSION FOR TRIAL
______________________________________________________________________________

       Pursuant to the Court’s Order issued on October 18, 2018 [ECF No. 97], Plaintiff hereby

submits his written opening submission identifying the evidence that supports the elements of his

Section 1983 claim.

I . The Defendant's Conduct was so Egregious as to Violate Plaintiff's Due Process Rights

   1. Exhibit 1 – Release Order (March 18, 2014) (Case No. 2012 CMD 007806)
   2. Exhibit 2 – Release Order (March 18, 2014) (Case No. 2014 CMD 004452)
   3. Exhibit 3 – Release Order (April 10, 2014) (Case No. 2012 CMD 007806)
   4. Exhibit 4 – Release Order (April 10, 2014) (Case No. 2014 CMD 004452)
   5. Exhibit 5 – Gregory Smith Institutional File
   6. Exhibit 8 – First Version of Overdetention Reports (Defendants’ Answers to
      Interrogatory No. 2)
   7. Exhibit 9 – Second Version of Overdetention Reports (As reported to D.C. Council)
   8. Exhibit 10 – Third Version of Overdetention Reports (As reported by Defendant Myrick)
   9. Exhibit 11 – District of Columbia’s Responses to Requests for Admissions No. 1-2
   10. Exhibit 12 – Court View for Case 2014 CMD 004452
   11. Exhibit 13 – Court View for Case 2012 CMD 007806


                                               1
12. Exhibit 14 – JUSTIS for Case 2012 CMD 007806
13. Exhibit 19 – Barnes v. D.C., 793 F.Supp.2d 260 (D.D.C. 2011) [ECF No. 91-2]
14. Exhibit 20 – Barnes v. D.C., 242 F.R.D. 113 (D.D.C. 2007) [ECF No. 91-3]
15. Exhibit 21 – Bynum v. D.C., 412 F.Supp.2d 73 (D.D.C. 2006) [ECF No. 91-4]
16. Exhibit 22 – Barnes Settlement Agreement [ECF No. 91-5]
17. Exhibit 23 – Bynum Settlement Agreement [ECF No. 91-6]
18. Exhibit 27 – Defendant’s Answers to Interrogatories Nos. 7-9.
19. Exhibit 29 – Defs.’ Resp. to SOF at ¶¶ 5-7.
20. Deposition of Jeannette Myrick (November 23, 2015) (Rule 30(b)(6) designee)
       a. 009:03 - 009:08
       b. 012:22 - 013:02
       c. 013:06 - 013:20
       d. 014:20 - 015:19
       e. 016:16 - 024:05
       f. 024:19 - 025:08
       g. 034:20 - 036:08
       h. 037:06 - 037:19
       i. 092:02 - 093:10
       j. 096:03 - 096:10
21. Deposition of Jeannette Myrick (March 4, 2016) (Rule 30(b)(6) designee)
       a. 007:13 - 007:20
       b. 008:10 - 010:02
       c. 025:09 - 026:14
       d. 057:13 - 058:15
22. Deposition of Robilyn Brown (March 16, 2017) (Rule 30(b)(6) designee)
       a. 038:02 - 038:08
       b. 042:17 - 042:21
23. Deposition of Jennifer Postell (Rule 30(b)(6) designee)
       a. 015:22 - 017:21
       b. 020:06 - 022:10
       c. 027:05 - 027:15
24. Testimony of Gregory Smith



                                            2
          a. Plaintiff Gregory Smith is expected to testify about his overdetention, his
             interactions with the Department of Corrections (“DOC’s”) of staff, his
             complaints of overdetention, and DOC’s indifference to his complaints of
             overdetention.
   25. Testimony of Jeannette Myrick
          a. Ms. Jeannette Myrick is the highest-ranking official in the DOC’s Records Office
             and was designated as corporate representative to testify on behalf of the District
             of Columbia. It is anticipated that Ms. Myrick will testify as to Mr. Smith’s
             overdetention, the cause of the overdetention, DOC’s receipt of the release orders
             on March 18, 2014, and prisoner overdetentions generally at the DC Jail.
   26. Testimony of Robilyn Brown
          a. Ms. Brown is supervisory legal instruments examiner in the DOC’s Records
             Office and was designated as a corporate representative to testify on behalf of the
             District of Columbia. Ms. Brown is expected to testify about Mr. Smith’s
             overdetention, DOC’s receipt of the release orders on March 18, 2014, and Ms.
             Brown’s processing of Mr. Smith’s release on April 10, 2014.
   27. Testimony of Jennifer Postell
          a. Ms. Postell is a program support specialist within the office of the general counsel
             for DOC, custodian of records for the DOC, and was designated as a corporate
             representative for DOC. Ms. Postell is expected to testify about DOC’s receipt of
             the release order related to the 2012 case.

II. The District has a Custom and Practice of Receiving Paperwork through Multiple Non-
electronic Means

   1. Exhibit 7 – Exhibit 7 Review of Paperflow Process Between the Superior Court, the U.S.
      Marshal Service and the Department of Corrections
   2. Exhibit 8 – First Version of Overdetention Reports (Defendants’ Answers to
      Interrogatory No. 2)
   3. Exhibit 9 – Second Version of Overdetention Reports (As reported to D.C. Council)
   4. Exhibit 10 – Third Version of Overdetention Reports (As reported by Defendant Myrick)
   5. Exhibit 16 – TMS Screenshots
   6. Exhibit 17 – Records Office Transaction Management
   7. Exhibit 18 – Complete Paperclips Record for Gregory Smith
   8. Exhibit 19 – Barnes v. D.C., 793 F.Supp.2d 260 (D.D.C. 2011) [ECF No. 91-2]
   9. Exhibit 20 – Barnes v. D.C., 242 F.R.D. 113 (D.D.C. 2007) [ECF No. 91-3]
   10. Exhibit 21 – Bynum v. D.C., 412 F.Supp.2d 73 (D.D.C. 2006) [ECF No. 91-4]
   11. Exhibit 22 – Barnes Settlement Agreement [ECF No. 91-5]
   12. Exhibit 23 – Bynum Settlement Agreement [ECF No. 91-6]


                                               3
13. Exhibit 24 – DC DOC Inmate Detention and Release Process Analysis (Draft Report)
14. Exhibit 25 – DC DOC Inmate Detention and Release Process Analysis (Final Report)
15. Exhibit 28 – Defendant’s Answers to Interrogatories Nos. 7-9.
16. Exhibit 29 – Defs.’ Resp. to SOF at ¶ 22.
17. Deposition of Jeannette Myrick (November 23, 2015) (Rule 30(b)(6) designee)
       a. 016:16 - 024:05
       b. 024:19 - 025:08
       c. 026:10 - 028:21
       d. 043:12 - 045:04
       e. 052:11 - 055:16
       f. 064:06 - 073:12
       g. 076:03 - 076:07
       h. 077:20 - 085:18
       i. 088:15 - 089:22
       j. 096:03 - 096:10
18. Deposition of Jeannette Myrick (March 4, 2016) (Rule 30(b)(6) designee)
       b. 011:19 - 019:15
       c. 033:13 - 040:14
       d. 041:04 - 045:19
       e. 057:13 - 058:15
19. Brown Dep. (December 14, 2015)
       a. 011:06 - 012:16
       b. 014:14 - 016:13
       c. 016:18 - 025:21
       d. 028:15 - 029:21
20. Deposition of Robilyn Brown (March 16, 2017) (Rule 30(b)(6) designee)
       a. 026:16 - 027:05
21. Jones Dep.
       a. 011:18 - 012:10
       b. 012:16 - 018:10
       c. 023:18 - 025:12
       d. 026:21 - 027:19
       e. 031:18 - 042:05


                                            4
          f. 046:18 - 047:01
          g. 048:14 - 049:19
          h. 051:15 - 051:20
          i. 053:02 - 053:13
   22. Deposition of Fred Thompson
          a. 011:04 - 012:10
          b. 014:04 - 014:20
          c. 015:11 - 026:02
          d. 029:03 - 029:09
   23. Deposition of Jennifer Postell (Rule 30(b)(6) designee)
          a. 009:13 - 009:21
          b. 014:09 - 014:12
          c. 025:08 - 025:11
          d. 050:08 - 055:01
   24. Deposition of Svetlana Polonchuk
          a. 012:11 - 016:12
   25. Testimony – The following individuals are expected to testify about DOC’s custom and
       practice of receiving paperwork through multiple non-electronic methods.
          a. Jeannette Myrick
          b. Robilyn Brown
          c. Jack Jones
          d. Fred Thompson
          e. Jennifer Postell
          f. David Neumann (or another individual designated as a corporate representative
             for the U.S. Marshals Service)

III. The District’s Custom and Practice of Receiving Paperwork through Multiple Non-
Electronic Means Caused Mr. Smith’s Unlawful Overdetention

   1. Exhibit 8 – First Version of Overdetention Reports (Defendants’ Answers to
      Interrogatory No. 2)
   2. Exhibit 9 – Second Version of Overdetention Reports (As reported to D.C. Council)
   3. Exhibit 10 – Third Version of Overdetention Reports (As reported by Defendant Myrick)
   4. Exhibit 12 – Court View for Case 2014 CMD 004452
   5. Exhibit 13 – Court View for Case 2012 CMD 007806


                                               5
6. Exhibit 14 – JUSTIS for Case 2012 CMD 007806
7. Exhibit 15 – Employee List
8. Exhibit 16 – TMS Screenshots
9. Exhibit 17 – Records Office Transaction Management
10. Exhibit 18 – Complete Paperclips Record for Gregory Smith
11. Exhibit 24 – DC DOC Inmate Detention and Release Process Analysis (Draft Report)
12. Exhibit 25 – DC DOC Inmate Detention and Release Process Analysis (Final Report)
13. Exhibit 27 – Defendant’s Answers to Interrogatories Nos. 7-9.
14. Exhibit 28 – Defendant’s SOF at ¶¶ 4-5.
15. Exhibit 29 – Defs.’ Resp. to SOF at ¶¶ 40, 49, 71, and 72.
16. Deposition of Jeannette Myrick (November 23, 2015) (Rule 30(b)(6) designee)
       a. 016:16 - 024:05
       b. 024:19 - 025:08
       c. 064:06 - 073:12
       d. 077:20 - 085:18
       e. 092:02 - 093:04
       f. 096:03 - 096:10
       g. 100:01 - 100:12
       h. 101:11 - 102:14
17. Deposition of Jeannette Myrick (March 4, 2016) (Rule 30(b)(6) designee)
       a. 025:09 - 027:19
       b. 041:04 - 045:19
       c. 053:02 - 053:11
       d. 053:17 - 054:14
       e. 057:13 - 058:15
       f. 060:21 - 064:04
18. Brown Dep. (December 14, 2015)
       a. 041:19 - 044:21
       b. 048:06 - 049:02
       c. 050:15 - 052:10
       d. 056:02 - 059:16
19. Deposition of Robilyn Brown (March 16, 2017) (Rule 30(b)(6) designee)
       a. 012:21 - 014:02


                                              6
       b. 018:19 - 019:06
       c. 020:01 - 022:07
       d. 023:02 - 023:12
       e. 024:13 - 025:21
       f. 026:16 - 027:05
       g. 032:03 - 032:21
       h. 034:17 - 035:02
       i. 035:12 - 036:19
       j. 042:17 - 042:21
       k. 045:04 - 047:06
20. Deposition of Jack Jones
       a. 042:22 - 043:07
       b. 045:11 - 045:16
       c. 052:10 - 052:20
       d. 055:16 - 055:22
21. Deposition of Fred Thompson
       a. 029:03 - 029:09
       b. 041:05 - 041:13
22. Deposition of Jennifer Postell (Rule 30(b)(6) designee)
       a. 011:13 - 012:03
       b. 012:06 - 013:17
       c. 015:22 - 017:21
       d. 020:06 - 022:10
       e. 027:05 - 027:15
       f. 034:07 - 046:08
23. Deposition of Svetlana Polonchuk
       a. 016:15 - 021:09
       b. 022:17 - 026:02
       c. 027:05 - 029:22
       d. 032:08 - 034:14
       e. 035:06 - 037:12
       f. 042:06 - 046:10



                                            7
   26. Testimony – The following individuals are employed by the DOC. These individuals are
       expected to testify and provide further clarification as to the cause of Mr. Smith’s
       overdetention.
          a. Jeannette Myrick
          b. Robilyn Brown
          c. Jack Jones
          d. Fred Thompson
          e. Jennifer Postell




Dated: December 10, 2018                  Respectfully submitted,


                                          KLAPROTH LAW PLLC

                                          /s/ Brendan J. Klaproth
                                          Brendan J. Klaproth (D.C. Bar No. 999360)
                                          Jesse C. Klaproth (D.C. Bar No. PA0063)
                                          406 5th Street NW, Suite 350
                                          Washington, DC 20001
                                          Tel: 202-618-2344
                                          Fax: 202-618-4636
                                          Email: Bklaproth@klaprothlaw.com

                                          LAW OFFICE OF DAVID AKULIAN

                                          /s/ David Akulian
                                          David Akulian #1005750
                                          406 5th St. NW #201
                                          Washington, D.C. 20001
                                          Tel: 202-505-2113
                                          Fax: 202-204-5291
                                          info@NotGuiltyInDC.com
                                          Attorneys for Plaintiff




                                             8
                             CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served a true and correct copy of the foregoing
through the court’s electronic filing system on counsel of record for all parties in this case.

Dated: December 10, 2018                           /s/ Brendan J. Klaproth____________




                                                  9
